                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JEREMY WISE,
                                                Case No. 1:20-cv-00023-BLW
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 NAMPA POLICE DEPARTMENT,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Jeremy Wise’s Complaint as a

result of Plaintiff’s in forma pauperis request and his status as an inmate at the time he

filed the Complaint. The Court now reviews the Complaint to determine whether it

should be summarily dismissed in whole or in part under 28 U.S.C. §§ 1915 and 1915A.

Having reviewed the record, and otherwise being fully informed, the Court enters the

following Order directing Plaintiff to file an amended complaint if he intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by inmates seeking relief against a

governmental entity, as well as complaints filed in forma pauperis, to determine whether

summary dismissal is appropriate. The Court must dismiss a complaint or any portion

thereof that states a frivolous or malicious claim, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       When Plaintiff filed the instant action, he was an inmate in the Canyon County

Jail. Plaintiff alleges that an unidentified officer of the Nampa Police Department used

excessive force against him, evidently during the course of an arrest:

              [the officer] [r]efused to take me to jail, pulled me out the
              back of A police car and punched me four times in the ribs.
              Proceeded to putting [sic] his knee on the back of my head
              which gave me road rash on my face. Proceeded to filling
              [sic] an added robbery charged [sic] which was dismissed at
              Arraignment.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
Compl., Dkt. 3, at 2.1

        Plaintiff sues the Nampa Police Department, asserting a claim of excessive force

under 42 U.S.C. § 1983. Id. at 1.

        Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 28 days to amend the Complaint. Any amended complaint

should take into consideration the following.

4.      Standards of Law Governing Plaintiff’s Section 1983 Claim

        Plaintiff brings his claim under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

        Government officials generally are not liable for damages under § 1983 unless

they personally participated in the alleged constitutional violations. Taylor v. List, 880

F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677 (“[E]ach Government




1
  Plaintiff’s handwriting is difficult to read because it is very light. Quotations from the Complaint
represent the Court’s best efforts. Plaintiff is advised to use a black pen when drafting any amended
complaint.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
official, his or her title notwithstanding, is only liable for his or her own misconduct.”).

Section 1983 does not allow for recovery against an employer or principal simply

because an employee or agent committed misconduct. Taylor, 880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205-09.

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” amounting to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional” conduct through such a pattern of violations—including knowledge of

the “culpable actions of his subordinates”—yet failed to act to remedy that conduct, that

official can be said to have acquiesced “in the unconstitutional conduct of his

subordinates,” such that a causal connection between the supervisor and the constitutional

violation is plausible. Starr, 652 F.3d at 1208.

       To bring a § 1983 claim against a municipal entity, such as the Nampa Police

Department, a plaintiff must allege that the execution of an official policy or unofficial

custom inflicted the injury of which the plaintiff complains. Monell v. Department of Soc.

Servs., 436 U.S. 658, 694 (1978). Under Monell, the requisite elements of a § 1983 claim

against a municipal entity are the following: (1) the plaintiff was deprived of a

constitutional right; (2) the municipal entity had a policy or custom; (3) the policy or

custom amounted to deliberate indifference to plaintiff’s constitutional right; and (4) the

policy or custom was the moving force behind the constitutional violation. Mabe v. San

Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality “may

be held liable under § 1983 when the individual who committed the constitutional tort

was an official with final policy-making authority or such an official ratified a

subordinate’s unconstitutional decision or action and the basis for it.” Clouthier v. County


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds

by Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         Claims of excessive force during the course of an arrest are analyzed under the

Fourth Amendment, which prohibits unreasonable searches and seizures. The Fourth

Amendment requires that officers use only an amount of force that is “objectively

reasonable in light of the facts and circumstances confronting them, without regard to

their underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989)

(internal quotation marks omitted).2

         This reasonableness inquiry requires “balancing the nature and quality of the

intrusion on a person’s liberty with the countervailing governmental interests at stake,”

Davis v. City of Las Vegas, 478 F.3d 1048, 1053–54 (9th Cir. 2007) (internal quotation

marks omitted). First, the “quantum of force” must be assessed. Id. at 1054. Force that




2
 Although this excessive force standard is an objective test, it must not be confused with the standard for
negligence claims under state law, as negligence is not actionable under § 1983. See Kingsley, 135 S. Ct.
at 2472; Error! Main Document Only.Daniels, 474 U.S. at 332.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
imposes only a “minimal intrusion” upon the arrestee is considered minimal force.

Johnson v. Cty. of Los Angeles, 340 F.3d 787, 793 (9th Cir. 2003). Intermediate force is

force that is “capable of inflicting significant pain and causing serious injury” and, “while

less severe than deadly force, nonetheless present[s] a significant intrusion upon an

individual’s liberty interests.” Young v. Cty. of Los Angeles, 655 F.3d 1156, 1161 (9th

Cir. 2011). Baton-strikes, pepper spray, and tasers are examples of intermediate force.

Id.; Bryan v. MacPherson, 630 F.3d 805, 825–26 (9th Cir. 2010). And lethal or deadly

force is “force that creates a substantial risk of causing death or serious bodily injury”—a

severe intrusion on the arrestee’s Fourth Amendment interests. Smith v. City of Hemet,

394 F.3d 689, 693 (9th Cir. 2005).

       Second, the governmental interests at stake must be balanced against the quantum

of force used. A court must analyze those governmental interests in light of the following

factors: (1) the severity of the crime for which the plaintiff was arrested; (2) whether the

plaintiff posed a threat to the safety of the officers or others; (3) whether the plaintiff was

actively resisting arrest or attempting to flee; and (4) the availability of alternative

methods of subduing the plaintiff. Davis, 478 F.3d at 1054.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting each elements of the claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
5.     Discussion

       Plaintiff has not alleged facts plausibly suggesting that the allegedly excessive

force was applied pursuant to a policy, custom, or practice of the Nampa Police

Department. See Monell, 436 U.S. 658, 694 (1978); Mabe, 237 F.3d at 1110–11. Plaintiff

may attempt to remedy this deficiency in an amended complaint.

6.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met—for example, Plaintiff must

allege facts satisfying the elements of Fourth Amendment excessive force claim; (7) the

injury or damages Plaintiff personally suffered; and (8) the particular type of relief

Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

              Plaintiff does not amend within 28 days, this case may be dismissed

              without further notice.

       2.     Plaintiff’s request for appointment of counsel is DENIED without

              prejudice. Plaintiff may renew the request in an amended complaint.



                                                  DATED: March 31, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
